UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 30, 2013 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-27078 HENRY SCHEIN, INC. (Exact name of registrant as specified in its charter) Delaware 11-3136595 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 135 Duryea Road Melville, New York (Address of principal executive offices) (Zip Code) (631) 843-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX As of April 26, 2013,there were 87,132,889 shares of the registrant’s common stock outstanding. HENRY SCHEIN, INC. INDEX Page PART I.FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements: Balance Sheets as of March 30, 2013 and December 29, 2012 3 Statements of Income for the three months ended March 30, 2013 and March 31, 2012 4 Statements of Comprehensive Income for the three months ended March 30, 2013 and March 31, 2012 5 Statement of Changes in Stockholders' Equity for the three months ended March 30, 2013 6 Statements of Cash Flows for the three months ended March 30, 2013 and March 31, 2012 7 Notes to Consolidated Financial Statements 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 35 ITEM 4. Controls and Procedures 35 PART II.OTHER INFORMATION ITEM 1. Legal Proceedings 36 ITEM 1A. Risk Factors 36 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 ITEM 6. Exhibits 38 Signature 39 2 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS HENRY SCHEIN, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) March 30, December 29, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of reserves of $71,256 and $75,240 Inventories, net Deferred income taxes Prepaid expenses and other Total current assets Property and equipment, net Goodwill Other intangibles, net Investments and other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Bank credit lines Current maturities of long-term debt Accrued expenses: Payroll and related Taxes Other Total current liabilities Long-term debt Deferred income taxes Other liabilities Total liabilities Redeemable noncontrolling interests Commitments and contingencies Stockholders' equity: Preferred stock, $.01 par value, 1,000,000 shares authorized, none outstanding - - Common stock, $.01 par value, 240,000,000 shares authorized, 87,381,543 outstanding on March 30, 2013 and 87,850,671 outstanding on December 29, 2012 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Henry Schein, Inc. stockholders' equity Noncontrolling interests Total stockholders' equity Total liabilities, redeemable noncontrolling interests and stockholders' equity $ $ See accompanying notes. 3 Table of Contents HENRY SCHEIN, INC. CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data) (unaudited) Three Months Ended March 30, March 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Restructuring costs - Operating income Other income (expense): Interest income Interest expense ) ) Other, net ) Income before taxes and equity in earnings of affiliates Income taxes ) ) Equity in earnings of affiliates Net income Less: Net income attributable to noncontrolling interests ) ) Net income attributable to Henry Schein, Inc. $ $ Earnings per share attributable to Henry Schein, Inc.: Basic $ $ Diluted $ $ Weighted-average common shares outstanding: Basic Diluted See accompanying notes. 4 Table of Contents HENRY SCHEIN, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (unaudited) Three Months Ended March 30, March 31, Net income $ $ Other comprehensive income (loss), net of tax: Foreign currency translation gain (loss) ) Unrealized gain (loss) from foreign currency hedging activities ) Unrealized investment gain (loss) (9 ) 33 Pension adjustment gain (loss) ) Other comprehensive income (loss), net of tax ) Comprehensive income Comprehensive income attributable to noncontrolling interests: Net income ) ) Foreign currency translation loss (gain) ) Comprehensive income attributable to noncontrolling interests ) ) Comprehensive income attributable to Henry Schein, Inc. $ $ See accompanying notes. 5 Table of Contents HENRY SCHEIN, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (in thousands, except share and per share data) Accumulated Common Stock Additional Other Total $.01 Par Value Paid-in Retained Comprehensive Noncontrolling Stockholders' Shares Amount Capital Earnings Income Interests Equity Balance, December 29, 2012 $ Net income (excluding $7,134 attributable to Redeemable noncontrolling interests) - 74 Foreign currency translation loss (excluding $1,478 attributable to Redeemable noncontrolling interests) - ) - ) Unrealized loss from foreign currency hedging activities, net of tax of $83 - ) - ) Unrealized investment loss, net of tax benefit of $6 - (9
